Citation Nr: 1633121	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for a disability of the cervical spine.


REPRESENTATION

Appellant represented by:	Christopher Loiacano, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2009, the RO denied service connection for a bilateral hearing loss disability and granted a claim for service connection for tinnitus, assigning an initial disability rating of 10 percent.  The Veteran initially appealed both rulings.  In his subsequent substantive appeal (VA Form 9), he restricted his appeal to the denial of service connection for hearing loss.  In January 2012, the RO issued another decision denying service connection for a cervical spine disability, which the Veteran also appealed.  

On October 7, 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of this decision and, for the reasons below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to in-service acoustic trauma.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, his bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the only claim being decided herein.  Further discussion of the VCAA is therefore unnecessary. See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

The Veteran's hearing was examined by a VA audiologist in April 2009. According to the examination report, the Veteran's hearing loss meets the criteria for disability under 38 C.F.R. § 3.385.  This evidence satisfies the "current disability" requirement of the claim for service connection.  

The Veteran attributes his hearing loss to his exposure to loud noises when repairing the diesel engines of a LARC 15 ("lighter amphibious resupply cargo") vehicle.  His certificate of discharge from active duty (DD-214 Form) confirms that diesel mechanic was his military occupation specialty.  In his hearing testimony and written statements, the Veteran described the noise from the diesel engines as "deafening" and explained that, because he needed to listen for particular sounds to determine the need for repairs to the engines, he could not wear hearing protection on duty.  The Veteran's credible statements describing acoustic trauma satisfy the in-service disease or injury requirement.  See e.g. Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Accordingly, the success of his claim depends on the existence of a causal relationship - or "nexus" - between in-service noise exposure and his current disability.

To help decide whether the required nexus exists, the RO asked the April 2009 VA examiner for an opinion.  After administering hearing tests and reviewing the claims file, the examiner wrote that it is less likely than not that the Veteran's current hearing loss is related to in-service noise exposure.  She gave the following information for her opinion: "Since normal hearing was documented at time of separation, it does not appear likely that the hearing loss had its origins in the service.  Based on the Veteran's history of inservice noise exposure, it appears at least as likely as not that the tinnitus had its origins in the service."  The examiner's report also indicated that it was likely that tinnitus was "a symptom associated with hearing loss . . ."  

In support of his claim, the Veteran submitted a letter from a private hearing treatment center.  Written by a hearing instrument specialist, the letter, dated June 2011, indicates that "it seems to be that this [hearing] loss has been noise induced."  

More recently, the Veteran submitted a report by an ear nose and throat specialist, dated November 2015.  The specialist indicated that the Veteran "worked on motorized vehicles with a great deal of noise exposure and since then has had tinnitus and bilateral hearing loss."  The diagnosis was sensorineural hearing loss and subjective tinnitus in both ears.  In the specialist's opinion, "the hearing loss and tinnitus is most likely related to the noise exposure from military service."

In weighing the opposing medical opinions, the Board has considered the experts' reports in light the other evidence in the case.  The earliest available evidence concerning the Veteran's hearing is a set of auditory threshold test results from the time of his enlistment in the Army, in September 1972:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
10
10
10
-
10

There is also a set of hearing tests from June 1975, shortly before the Veteran was discharged from the service:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
20
20
15
25
15

The April 2009 VA examiner is correct that, according to the available evidence, the Veteran's hearing did not meet VA's criteria for hearing loss disability at the time of his separation form service.  There was, however, a shift in the Veteran's auditory thresholds, particularly in his left ear.  Moreover, both in Hensley, 5 Vet. App. at 159 and in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court of Appeals for Veterans Claims found that the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.  

The Board has also considered the Veteran's hearing testimony.  With respect to the nexus issue, it is significant that he has consistently stated that almost all of his post-service employment was in an office environment and that he never again experienced noises as loud as the noise of the diesel engines he repaired in the Army.

Moreover, both experts agreed that tinnitus is most likely a symptom associated with the Veteran's bilateral hearing loss disability.  This opinion, together with the fact that the Veteran has been diagnosed with tinnitus as a result of his in-service noise exposure and was granted compensation for tinnitus, weighs against the VA examiner's unfavorable opinion on the nexus issue.

Both the April 2009 VA examination report and the November 2015 opinion of the ear, nose and throat specialist contained some rationale and should be given some weight.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  Under these circumstances, the Board finds that the evidence is approximately evenly balanced as to whether hearing loss is the result of in-service acoustic trauma.

By law, the resulting reasonable doubt is resolved in the Veteran's favor, see 38 U.S.C.A. § 5107(b), and entitlement to service connection for bilateral hearing loss is warranted. See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



REMAND

In his hearing testimony, the Veteran said that he had filed a claim with the Social Security Administration (SSA).  He indicated at that time that his claim for SSA disability benefits primarily concerned a separate disability of the lower back.
However, the Veteran also filed a successful claim for non service-connected pension.  In his written application for this benefit, the Veteran asserted that several disabilities prevented him from working, including the claimed cervical spine disability which is an issue in this appeal.  Because eligibility for SSA benefits may depend on any disability which makes it impossible for a person to work, the SSA's records may contain information potentially relevant to the Veteran's claim for service connection for a cervical spine disability.  Pursuant to its duty to assist the Veteran, VA must attempt to obtain any potentially relevant records from other Federal departments or agencies, including the SSA. See 38 C.F.R. § 3.159(c)(2) (2015).  Because the SSA may possess outstanding potentially relevant records, this appeal must be remanded for the AOJ to obtain those records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Social Security Administration and obtain, if available, any records pertinent to a grant or denial of disability benefits.  Any records so obtained must be associated with the Veteran's file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. The AOJ should then proceed with any further development which appears necessary in light of the information received as a result of the instructions above.  After the above development has been completed, to the extent possible, readjudicate the claim.  If the benefit remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


